Cautionary Statement Statements made in this release with respect to Sony's current plans, estimates, strategies and beliefs and other statements that are not historical facts are forward-looking statements about the future performance of Sony. Forward-looking statements include, but are not limited to, those statements using words such as "believe," "expect," "plans," "strategy," "prospects," "forecast," "estimate," "project," "anticipate," "may" or "might" and words of similar meaning in connection with a discussion of future operations, financial performance, events or conditions. From time to time, oral or written forward-looking statements may also be included in other materials released to the public. These statements are based on management's assumptions and beliefs in light of the information currently available to it. Sony cautions you that a number of important risks and uncertainties could cause actual results to differ materially from those discussed in the forward-looking statements, and therefore you should not place undue reliance on them. You also should not rely on any obligation of Sony to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Sony disclaims any such obligation. Risks and uncertainties that might affect Sony include, but are not limited to (i) the global economic environment in which Sony operates, as well as the economic conditions in Sony's markets, particularly levels of consumer spending; (ii) exchange rates, particularly between the yen and the U.S. dollar, the Euro and other currencies in which Sony makes significant sales or in which Sony's assets and liabilities are denominated; (iii) Sony's ability to continue to design and develop and win acceptance of its products and services, which are offered in highly competitive markets characterized by continual new product introductions, rapid development in technology and subjective and changing consumer preferences (particularly in the Electronics, Game and Pictures segments, and music business); (iv) Sony's ability to implement successfully personnel reduction and other business reorganization activities in its Electronics segment, and music business; (v) Sony's ability to implement successfully its network strategy for its Electronics, Pictures and Other segments, including the music business, and to develop and implement successful sales and distribution strategies in its Pictures segment and music business in light of the Internet and other technological developments; (vi) Sony's continued ability to devote sufficient resources to research and development and, with respect to capital expenditures, to correctly prioritize investments (particularly in the Electronics segment); (vii) shifts in customer demand for financial services such as life insurance and Sony's ability to conduct successful Asset Liability Management in the Financial Services segment; and (viii) the success of Sony's joint ventures and alliances. Risks and uncertainties also include the impact of any future events with material unforeseen impacts. Business Segment Information (Unaudited) (Millions of yen, millions of U.S. dollars) Three months ended June 30 Sales and operating 2004 2005 Change 2005 revenue Electronics Customers Y1,106,159 Y1,023,485 -7.5% $9,304 Intersegment 25,122 91,768 835 Total 1,131,281 1,115,253 -1.4 10,139 Game Customers 100,061 165,477 +65.4 1,504 Intersegment 5,304 7,301 67 Total 105,365 172,778 +64.0 1,571 Pictures Customers 148,191 144,381 -2.6 1,313 Intersegment 0 0 0 Total 148,191 144,381 -2.6 1,313 Financial Services Customers 127,706 148,588 +16.4 1,351 Intersegment 5,918 5,226 47 Total 133,624 153,814 +15.1 1,398 Other Customers 130,021 77,502 -40.4 705 Intersegment 17,679 17,941 163 Total 147,700 95,443 -35.4 868 Elimination (54,023) (122,236) - (1,112) Consolidated total Y1,612,138 Y1,559,433 -3.3% $14,177 Electronics intersegment amounts primarily consist of transactions with the Game, Pictures and Other segments.
